Citation Nr: 0941269	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  02-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (currently diagnosed as depressive disorder, not 
otherwise specified), to include as secondary to the 
Veteran's service-connected disability of xerosis and 
dyshidrotic eczema (previously noted as hyperhidrosis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to 
October 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision which denied 
service connection for a mood disorder secondary to the 
service-connected skin condition.  In July 2006, the Board 
denied secondary service connection and the Veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2007, the Court, 
pursuant to a September 2007 Joint Motion for Remand, 
remanded the July 2006 Board decision.  The Board, in turn, 
remanded the appeal to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further development in 
May 2008.  An August 2009 supplemental statement of the case 
was issued.   The appeal is currently before the Board for 
further review.  


FINDINGS OF FACT

1.  The Veteran has a current acquired psychiatric disability 
of depressive disorder, not otherwise specified (NOS).  

2.  The Veteran's depressive disorder, NOS, is the result of 
his service-connected disability of xerosis and dyshidrotic 
eczema.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder (currently diagnosed as depressive 
disorder, not otherwise specified), to include as secondary 
to the Veteran's service-connected disability of xerosis and 
dyshidrotic eczema (previously noted as hyperhidrosis) are 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  It may be granted, 
on a secondary basis, for a disability which is proximately 
due to, or the result of, an established service-connected 
disorder.  38 C.F.R. § 3.310(a) (2009).  

In January 1979, the Veteran was granted service connection 
for hyperhidrosis.  In a January 2003 rating decision, the RO 
changed the name of the Veteran's service-connected 
disability to xerosis and dyshidrotic eczema (previously 
noted as hyperhidrosis) (hereinafter "skin condition").  
The Veteran claims that his psychiatric disorder is due to, 
or the result of, his skin condition.  

A compensation and pension (C&P) mental disorders examination 
was held in June 2009 for the purpose of identifying the 
diagnoses of acquired psychiatric disorders of the Veteran 
and of providing a medical opinion as to whether the 
diagnosed disorders were proximately due to, or the result 
of, the Veteran's service-connected skin condition.  The 
June 2009 C&P examiner diagnosed the Veteran with depressive 
disorder, NOS, which is included in the list of mood 
disorders in the Diagnostic and Statistical Manual of Mental 
Disorders (Fourth ed.) (DSM-IV).  He provided an opinion that 
it was at least as likely as not that the Veteran's 
depressive disorder, NOS, was caused by, or the result of, 
his service-connected skin condition.  To support that 
opinion, the examiner pointed out that the Veteran's skin 
condition was constant, caused the Veteran chronic 
irritation, and interfered with his relationships with women.  
He noted that the Veteran's chronic pain problems also 
affected his mood and caused problems with depression, as 
well as with sleep disturbance.  While the effect of the pain 
on the psychiatric disorder could not be quantified by the 
examiner, he provided an opinion that the pain may exacerbate 
his problems with depression more than the skin condition.  
But whatever the degree of exacerbation of the Veteran's 
psychiatric disorder, the C&P examiner's opinion was clear 
that the depressive disorder, NOS, was caused by, or the 
result of, the Veteran's service-connected skin condition.  

The C&P examiner had not reviewed the claims folder in 
providing the original June 2009 C&P report, so the AMC sent 
the claims folder to him and asked for a supplemental opinion 
after the claims folder had been reviewed.  In a June 2009 
Addendum, the C&P examiner stated that after reviewing the 
claims folder, there was no change to his earlier opinion of 
the Veteran's mood disorder, specifically his depressive 
disorder, NOS, being at least as likely as not caused by, or 
the result of, his service-connected skin condition.  

Since the record establishes that the Veteran has a 
currently-diagnosed disability that was caused by, or the 
result of, a service-connected disability, a grant of 
secondary service-connected is warranted.  38 C.F.R. 
§ 3.310(a).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for an acquired psychiatric disorder 
(currently diagnosed as depressive disorder, not otherwise 
specified) as secondary to the Veteran's service-connected 
disability of xerosis and dyshidrotic eczema (previously 
noted as hyperhidrosis) is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


